     Case 2:18-cv-03597-MTL Document 119 Filed 04/20/20 Page 1 of 13



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Suzanne Hale, et al.,                           No. CV-18-03597-PHX-MTL
10                     Plaintiffs,                       ORDER
11       v.
12       Norcold Incorporated, et al.,
13                     Defendants.
14
15             This Order addresses the Defendants’ Motion for Partial Summary Judgment on the
16   issues of punitive damages and emotional distress damages. (Doc. 56.) A recreational
17   vehicle (“RV”) owned by Suzanne and Jerry Hale (collectively “Plaintiffs” or the “Hales”)
18   was destroyed by a fire. Plaintiffs contend that a defective Norcold Series 1200 refrigerator
19   installed in their RV is to blame. This refrigerator’s cooling system works through a process
20   of gas absorption. The cooling unit heats “a solution of ammonia, water and chromate,
21   which ultimately causes the ammonia to evaporate resulting in cooling in the refrigerator
22   box.” (Doc. 56 at 2.) Plaintiffs allege that, due to a design flaw and the propensity for
23   internal corrosion, both of which were previously known to Defendants, the cooling
24   system’s boiler tube leaked and ignited the fire.1 (Doc. 1-3 at ¶¶ 60, 61.)
25   I.        SUMMARY JUDGMENT STANDARD
26             Summary judgment is appropriate if the evidence, viewed in the light most favorable
27   to the nonmoving party, demonstrates “that there is no genuine dispute as to any material
28
     1
         Additional factual detail is in the Order on the Motion to Dismiss. (Doc. 41.)
     Case 2:18-cv-03597-MTL Document 119 Filed 04/20/20 Page 2 of 13



 1   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A
 2   genuine issue of material fact exists if “the evidence is such that a reasonable jury could
 3   return a verdict for the nonmoving party,” and material facts are those “that might affect
 4   the outcome of the suit under the governing law . . . .” Anderson v. Liberty Lobby, Inc.,
 5   477 U.S. 242, 248 (1986). At the summary judgment stage, “[t]he evidence of the non-
 6   movant is to be believed, and all justifiable inferences are to be drawn in his favor.” Id. at
 7   255 (internal citations omitted); see also Jesinger v. Nevada Fed. Credit Union, 24 F.3d
 8   1127, 1131 (9th Cir. 1994) (court determines whether there is a genuine issue for trial but
 9   does not weigh the evidence or determine the truth of matters asserted).
10   II.      DISCUSSION
11            This case is here on diversity jurisdiction. The Court will analyze the arguments
12   raised in the Motion under Arizona substantive law. See Mason & Dixon Intermodal, Inc.
13   v. Lapmaster Int’l LLC, 632 F.3d 1056, 1060 (9th Cir. 2011) (“When a district court sits in
14   diversity, or hears state law claims based on supplemental jurisdiction, the court applies
15   state substantive law to the state law claims.”).
16            A.     Punitive Damages
17            Plaintiffs seek a recovery of punitive damages. Defendants advance three arguments
18   supporting their motion for summary judgment on punitive damages.
19                   1.      Exemption from Punitive Damages Under A.R.S. § 12-689(A)(2).
20            In 2012, the Arizona Legislature enacted an exemption from punitive damages
21   liability where:
22                   The product, activity or service complied with all statutes of
                     this state or the United States or standards, rules, regulations,
23                   orders or other actions of a government agency pursuant to
                     statutory authority that are relevant and material to the event or
24                   risk allegedly causing the harm and the product, activity or
                     service complied at the time the product left the control of the
25                   manufacturer or seller.
26   A.R.S. § 12-689(A)(2).2
27            Defendants contend that this statute exempts them from punitive damages liability
28
     2
         The statute establishes two other exemptions that are not at issue in this case.

                                                    -2-
     Case 2:18-cv-03597-MTL Document 119 Filed 04/20/20 Page 3 of 13



 1   because the Series 1200 refrigerator in the Hales’ RV complied with the standards for gas
 2   absorption refrigerators codified by the United States Department of Housing and Urban
 3   Development (“HUD”). These standards were developed by the American National
 4   Standards Institute (“ANSI”) and adopted by reference in HUD regulations for
 5   manufactured homes. Plaintiffs contest the application of § 12-689(A)(2).
 6          It is the Court’s duty in interpreting statutes to give effect to the Arizona
 7   Legislature’s intent. United States v. Hernandez-Quintania, 874 F.3d 1123, 1126 (9th Cir.
 8   2017). The best indication of intent is the statutory text itself. Id. Section 12-689(A)(2)
 9   establishes an exception to punitive damages liability for products that are designed and
10   manufactured according to government standards. In order to qualify for the exemption,
11   (1) the product must have been manufactured according to standards adopted by a
12   government agency, (2) the standards must be “relevant and material to” the product defect
13   that caused the harm; and (3) the product must have complied with the standards “at the
14   time the product left” the manufacturer’s control. A.R.S. § 12-689(A)(2).
15          Defendants explain that the Series 1200 refrigerator was designed and
16   manufactured according to standards adopted by HUD for gas absorption refrigerators. 24
17   C.F.R. §§ 3280.702 (defining “gas refrigerator”); 3280.703 (adopting by reference ANSI
18   standards for gas-fueled refrigerators); 3280.4 (stating that industry standards incorporated
19   by reference shall “have the same force and effect as this Standard (24 CFR part 3280) . . .”
20   except where inconsistent); 3280.4(j)(13) (recognizing adoption by reference of ANSI
21   standards for gas-fueled refrigerators). Defendants believe that, based on these standards,
22   they should benefit from exemption to punitive damages.
23          Plaintiffs argue that § 12-689(A)(2) does not apply because the HUD standards do
24   not govern gas absorption refrigerators installed in recreational vehicles. While that may
25   be true, the statute does not require that the agency that initially approved the standards
26   exercise continuing regulatory authority over the product as used in any given market. The
27   product need only be manufactured according to the adopted specifications. To hold
28   otherwise would create an anomaly. Defendants could be exempt from punitive damages


                                                 -3-
     Case 2:18-cv-03597-MTL Document 119 Filed 04/20/20 Page 4 of 13



 1   arising from a defective refrigerator installed in a manufactured home, but, at the same
 2   time, exposed to this liability relating to the same defect from the same refrigerator installed
 3   in a recreational vehicle.
 4          Plaintiffs next oppose applying § 12-689(A)(2) because the specific design defect
 5   alleged in this case—“the use of the Single Weld Design to attach the electric heater
 6   pockets to the outside of the refrigerator cooling unit boiler tube”3—is not specified in any
 7   of the HUD-adopted ANSI standards. The point made here is that the standards that do
 8   exists are not “relevant and material to the event or risk allegedly causing the harm.” See
 9   A.R.S. § 12-689(A)(2).
10          In response to this argument, Defendants identify the different regulatory standards
11   that govern the performance of the cooling unit. These include the chemical composition
12   of refrigerants and the use of refrigeration principles. ANSI §§ 1.1.2; 1.1.3. The standards
13   provide specifications for a sealed absorption system, which includes burst tolerances and
14   pressure-releasing devices. Id. at § 1.10. They also reference specifications for the
15   refrigerator’s electrical equipment and wiring. Id. at § 1.22.
16          Defendants further explain that these standards relate to the Plaintiffs’ claims in this
17   case. Answering Plaintiffs’ contention that the single weld design was defective,
18   Defendants point out that ANSI § 1.10.1 requires that a manufacturer demonstrate “that the
19   burst strength of the [] system is not less than five times the maximum working pressure.”4
20   They explain that the Series 1200 refrigerator satisfies this standard. (Doc. 57 at 3 ¶ 9.) The
21   number of welds used in attaching the heating pockets is relevant so long as the unit
22   satisfies the standard’s burst tolerances. The refrigerator at issue here does. Defendants also
23   explain that it is recognized within the industry that gas absorption refrigerators carry a risk
24   of corrosion due to the solution of water and ammonia and its interaction with steel. (Id.
25
     3
       Supplemental Briefing on A.R.S. § 12-689 (Doc. 116) at 4; Compl. (Doc. 1-3) at 11:5 –
26   19:13.
     4
       Defendants cite ANSI § 1.10.2, which requires the use of an enumerated device such as
27   a fusible plug to release additional outside pressure. They claim that this safety feature
     exists to release pressure in case of a fire. It is not clear to the Court, based on the submitted
28   materials, whether the fusible plug exists to relieve increased pressure due to an external
     fire source or whether it is also designed to avoid fires caused by internal corrosion.

                                                   -4-
     Case 2:18-cv-03597-MTL Document 119 Filed 04/20/20 Page 5 of 13



 1   at ¶ 10.)
 2          The Court finds that Defendants have satisfied their burden to show that the punitive
 3   damages exemption in A.R.S. § 12-689(A)(2) applies to the Norcold Series 1200
 4   refrigerator. The product is designed according to the ANSI standards, which are adopted
 5   by reference in HUD regulations. The standards govern the design of the gas absorption
 6   system. This includes the boiler, boiler tube, and the refrigerant, among other things. These
 7   are the components that are “relevant and material to the event or risk allegedly causing
 8   the harm.” See A.R.S. § 12-689(A)(2). There is no evidence to show that this was not the
 9   case “at the time the product left the control of the manufacturer.” Id.
10          That a product is manufactured, marketed, and sold pursuant to design specifications
11   approved by a government agency does not mean that a product will be free from defect.
12   If that was the case, there would have been no need for the Arizona Legislature to enact
13   § 12-689(A). The Arizona Legislature, instead, recognized that sometimes such a product
14   will malfunction and, regretfully, cause personal injury or property loss. The Legislature
15   implicitly acknowledged that, where a product follows recognized standards, the
16   manufacturer may still be required to compensate for that loss. This category of damages
17   remains untouched by § 12-689(A).
18          Punitive damages are not compensatory but are, instead, a penalty for reprehensible
19   conduct. See Exxon Shipping Co. v. Baker, 554 U.S. 471, 492 (2008) (recognizing a
20   consensus among courts that punitive damages serve as retribution and for deterrence). It
21   was the Arizona Legislature’s determination punitive damages are an excessive penalty
22   when assessed against a manufacturer of a product that adheres to government
23   specifications. Such is the case here, and summary judgment shall therefore be granted in
24   Defendants’ favor.
25          2.     Norcold’s Product Safety Measures.
26          Defendants also move for summary judgment on Plaintiffs’ punitive damages claim
27   based on Norcold’s efforts to improve safety of the Series 1200 cooling system. The
28   Motion (Doc. 56 at 7-11) and the accompanying Statement of Facts (Doc. 57 at 5-9, ¶¶ 13-


                                                 -5-
     Case 2:18-cv-03597-MTL Document 119 Filed 04/20/20 Page 6 of 13



 1   32) provide a detailed history of “actions Norcold has taken since 1999” to reduce the risk
 2   of accidental fires caused by the gas absorption refrigeration process. These actions include
 3   investigating reports of product fires and conducting tests, issuing safety recalls, exploring
 4   ways to reduce the risk of internal corrosion, and developing additional product safety
 5   features, such as a thermal safety switch. (Id. at 5, ¶ 13-16.) Defendants contend that
 6   Norcold’s past and present efforts to improve product safety show the absence of the
 7   requisite “evil mind” to support punitive damages. Considering their actions, moreover,
 8   Defendants further contend that Plaintiffs cannot overcome the applicable clear-and-
 9   convincing evidentiary threshold.
10          Plaintiffs describe this history as “a rose-colored narrative.” (Doc. 73 at 4.) They
11   maintain that, since at least 1999, Norcold has been aware of the alleged defective defect
12   cooling, that the boiler tube could fail due to internal corrosion, and that such failure could
13   cause a leak and eventual fire. (Id. at 5, 10.) Setting aside Norcold’s recalls and product
14   enhancements, they allege, the company knew about the continued danger yet still
15   marketed the product and represented it as safe. (Id. at 7-8.) The representations, for
16   example, include a warranty statement claiming that the Norcold products will “be free
17   from defect for three (3) years from the date of purchase.” (Id. at 8 n.16.) Plaintiffs contend
18   that this statement evidences Defendants “concealing their actual knowledge of serious
19   design defects inherent in the product when it was manufactured[,] which created a
20   propensity for the cooling units to leak flammable gases and toxic substances, putting lives
21   and property at risk.” (Id. at 8.)
22          It is a well-established principle of Arizona law that “[p]unitive damages are
23   appropriate ‘only in the most egregious of cases,’ in which the defendant’s ‘reprehensible
24   conduct’ and ‘evil mind’ are proven by clear and convincing evidence.” SWC Baseline &
25   Crismon Investors, L.L.C. v. Augusta Ranch Ltd. P’ship, 228 Ariz. 271, 289 (App. 2011)
26   (quoting Sec. Title Agency, Inc. v. Pope, 219 Ariz. 480, 498 (App. 2008)). The requirement
27   for an “evil mind” is met when a defendant has “consciously disregard[ed] the unjustifiable
28   substantial risk of significant harm.” Id. (quoting Hyatt Regency Phoenix Hotel Co. v.


                                                  -6-
     Case 2:18-cv-03597-MTL Document 119 Filed 04/20/20 Page 7 of 13



 1   Winston & Strawn, 184 Ariz. 120, 132 (App. 1995)). A court may grant a motion for
 2   summary judgment on punitive damages where no “reasonable jury could find the requisite
 3   evil mind by clear and convincing evidence.” Felipe v. Theme Tech Corp., 235 Ariz. 520,
 4   528 (App. 2014), (internal quotation marks omitted) (quoting Thompson v. Better-Bilt
 5   Aluminum Prods. Co., 171 Ariz. 550, 556 (1992)).
 6            Gas absorption refrigerators, like the Norcold Series 1200, are used in recreational
 7   vehicles for at least two reasons. First, electrically operated refrigerator motors require an
 8   energy source where one may not be available on the open road or at a campsite. Second,
 9   unlike electric motors, the gas absorption cooling system lacks moving parts. This allows
10   it to operate with less noise and, in close quarters, this is a welcome benefit for the
11   occupants.
12            In operational terms, and simply stated, the cooling system involves using a boiler
13   and steel tubing to heat a mixture of water, ammonia, and chromate.5 The steel tubing is
14   also referred to as a boiler tube. The evaporation process cools the food storage area and
15   permits freezing for ice cubes. According to Defendants’ expert, Eric Klein, steel tubing is
16   the industry standard and that is what is used in the Norcold refrigerator. (Doc. 57 at 3 ¶ 8.)
17   Mr. Klein’s declaration explains that “[e]very known gas absorption refrigerator carries a
18   risk of corrosion. This is because the solution of water and ammonia for the refrigerant can
19   create a corrosive environment for the steel tubing used in its construction.” (Id. at ¶ 10.)
20            Understanding that corrosion can occur within the cooling system, Norcold has,
21   since 1999, taken several measures to mitigate the risk of injury. It has conducted
22   continuous internal research and development and third-party reviews. (Id. at 5 ¶ 13.) These
23   efforts have led to product safety improvements. This includes adding sodium chromate to
24   reduce reactions that cause corrosion. (Id. at 3-4 ¶ 10.) It engineered two product safety
25   designs for detecting heightened temperatures in the boiler area. Norcold describes these
26   features as a “Thermal Safety Switch” and a “High Temperature Sensor.” (Id. at 5 ¶¶ 16-
27   17.) Defendants explain that these features “operate to protect the boiler from the
28
     5
         The Hales’ RV used a propane boiler.

                                                  -7-
     Case 2:18-cv-03597-MTL Document 119 Filed 04/20/20 Page 8 of 13



 1   possibility of a thermal event by preventing the region from reaching a high temperature
 2   that could lead to such an event occurring.” (Doc. 56 at 4.)
 3          Norcold also participated voluntary recalls pursuant to NHTSA regulations. One
 4   recall involved an earlier-generation refrigerator that used a similar gas absorption system.
 5   Later, in 2002, Norcold extended this recall to the 1200 Series unit. (Doc. 57 at 5 ¶ 14.) It
 6   launched another recall, in 2010, “to retrofit all [pre-existing] 1200 series refrigerators with
 7   the [High Temperature Sensor] safety device.” (Id. at 5 ¶ 17.)
 8          Plaintiffs discount this effort. Their position is that it was enough that Norcold and
 9   the other Defendants knew of the risks associated with the gas absorption design and
10   continued to sell the product anyway. An argument of this sort is not enough to satisfy the
11   standard for punitive damages. “The fact that a manufacturer continued to market a product
12   was not itself enough to show the evil mind necessary for punitive damages.” See Piper v.
13   Bear Med. Sys., Inc., 180 Ariz. 170, 180 (App. 1993).
14          It is clear from the evidence that no reasonable jury would determine that
15   Defendants consciously disregarded an unjustifiable risk of serious harm to the Hales.
16   Quite the contrary, the evidence uniformly shows that Norcold actively responded to
17   mitigate known problems with the gas-absorption design. The Court finds that Defendants
18   have satisfied their burden and they are entitled to summary judgment on Plaintiffs’
19   punitive damages claim.
20          3.     The Etter Class Action Settlement.
21          Defendants argue that the class action settlement agreement approved by the Central
22   District of California in Etter, et al. v. Thetford Corp., et al., No. 13-CV-00081-JLS (Doc.
23   412-1), bars Plaintiffs’ recovery of punitive damages in this case. In Etter, the district court
24   certified a settlement class consisting of persons who “currently own, or formerly owned,
25   a Norcold 1200 Series Gas Absorption Refrigerator or Cooling Unit that was manufactured
26   during the time period starting January 1, 2002 and continuing to and including October 1,
27   2012.” (Etter, Doc. 563 at 4.) The Hales are part of the settlement class.
28          The Release and Waiver provision in the court’s settlement order provides that, in


                                                  -8-
     Case 2:18-cv-03597-MTL Document 119 Filed 04/20/20 Page 9 of 13



 1   consideration for settlement payments, the class members class members fully release
 2   Norcold and the other defendants from “damages of any kind and/or type regarding the
 3   subject matter of the Action, including, but not limited to, compensatory, exemplary, [and]
 4   punitive [damages] . . . .” (Id. at 8, ¶ 23.) The Release and Waiver contains a savings clause,
 5   stating that, “[n]otwithstanding the foregoing, the . . . Class Members[] are not releasing
 6   claims for personal injury, wrongful death or actual physical property damage arising from
 7   a leak, fire or other accident involving any Subject Gas Absorption Refrigerator pursuant
 8   to this Settlement Agreement.” (Id. at 9, ¶ 24.)
 9          In the Motion for Partial Summary Judgment, Defendants argue that the Etter
10   settlement precludes Plaintiffs from seeking punitive damages in this case. According to
11   Defendants’ theory, Paragraph 24, the savings clause, allows the Hales to maintain a
12   separate action to recover damages for personal injury and property loss, giving rise to this
13   action. By not opting out of the Etter class settlement, however, the Hales forfeited their
14   opportunity to recover punitive damages by virtue of the broadly drafted Release and
15   Waiver in Paragraph 23.
16          Plaintiffs disagree. They acknowledge the Etter settlement agreement and the
17   release and waiver language. At the same time, they place greater emphasis on the savings
18   provision and argue that they reserved their right to recover a full spectrum of damages,
19   available under Arizona law, “for personal injury, wrongful death or actual physical
20   property damage.” This spectrum includes punitive damages.
21          The Hales filed a Motion to Reopen the Etter case. They asked for a ruling on
22   whether their punitive damages claims were released as part of the class action settlement
23   agreement and final order. The Hales’ motion is fully briefed, and they are awaiting a
24   decision. As it has been determined in this Order that Defendants are entitled to summary
25   judgment on punitive damages for other reasons, and out of deference to the motion
26   pending before the Central District of California, the Court reserves review of this issue.
27          B.     Emotional Distress Damages
28          Plaintiffs’ comprehensive damages theory includes hedonic damages, also known


                                                  -9-
     Case 2:18-cv-03597-MTL Document 119 Filed 04/20/20 Page 10 of 13



 1   as loss of enjoyment of life, and intentional infliction of emotional distress. These damages
 2   claims are not specified in the Complaint. The claims were disclosed as part of the
 3   discovery process. Defendants argue that Arizona law does not support emotional distress
 4   damages under the facts and circumstances present here because the Hales have not
 5   suffered physical injury. To that end, Defendants point out that the Hales were not within
 6   the “zone of danger” that would subject either of them to bodily harm, neither of them
 7   suffered a manifestation of any physical injury, and neither Plaintiff was subjected to
 8   extreme and outrageous conduct. Defendants also cite Arizona caselaw holding that
 9   emotional distress damages are not available for property damage.
10          Plaintiffs concede that they are free from physical injury (Doc. 73 at 18), but they
11   contend that loss of enjoyment of life damages are recoverable as part of their general
12   damages claim. They also allege that Defendants’ conduct was extreme and outrageous on
13   the basis that Norcold “[is] knowingly marketing a dangerously defective refrigerator,
14   refusing to fix it or warn of the inherent dangers, and concealing the risks from both federal
15   regulators and the [P]laintiffs . . . .” (Doc. 73 at 18.) Plaintiffs further argue that the
16   Defendants “recklessly disregarded” the risk that they “would suffer emotional
17   distress . . . and suffer a substantial diminution in the enjoyment of life.” (Id.)
18          The Arizona courts recognize hedonic damages as part of a general damages claim.
19   This category of damages “compensate[s] a person for the limitations caused by the
20   defendant’s tortious conduct on the injured person’s ability to participate in and derive
21   pleasure from the normal activities of daily life, or for the individual’s ability to pursue his
22   or her talents, recreational interests, hobbies, or avocations.” Mendoza v. McDonald’s
23   Corp., 222 Ariz. 139, 150 n.17 (App. 2009); see generally David E. DePianto, Tort
24   Damages and the (Misunderstood) Money-Happiness Connection, 44 Ariz. St. L.J. 1385,
25   1397 (Winter 2012).
26          Plaintiffs rely on Ogden v. J.M. Steel Erecting, Inc., 201 Ariz. 32 (App. 2001), to
27   support their claim for hedonic damages. That case does not help them here, as the plaintiffs
28   in that case sued for wrongful death and personal injury caused by an automobile accident.


                                                  - 10 -
     Case 2:18-cv-03597-MTL Document 119 Filed 04/20/20 Page 11 of 13



 1   Id. at 34. Hedonic damages ordinarily are not available where the plaintiff has suffered
 2   property loss in absence of personal injury. See Price v. High Pointe Oil Co., 493 Mich.
 3   238, 246 (2013) (holding that emotional distress and other noneconomic damages are not
 4   recoverable for negligent destruction of property). Plaintiffs have not identified any
 5   Arizona authority that permits a recovery of loss of enjoyment of life without physical
 6   injury.
 7             Plaintiffs’ emotional distress damages claim fails as well and for similar reasons. In
 8   Kaufman v. Langhofer, 223 Ariz. 249 (App. 2009), the court denied emotional distress
 9   damages against a veterinarian accused of negligently causing the death of the plaintiff’s
10   exotic bird. Id. at 276. The court concluded that the bird was personal property and it could
11   not serve as a subject of emotional distress damages. Id. That said, however, the Kaufman
12   decision acknowledged some cases recognizing the availability of hedonic damages for
13   property loss where “the tortious act directly harmed the plaintiff and affected or burdened
14   a personal, as opposed to an economic or other interest belonging to the plaintiff.” Id.
15             Turning to the facts of this case, neither Plaintiff was present in or around the RV
16   during the fire. Mr. Hale was golfing nearby and saw smoke coming from what appeared
17   to be the direction of his RV. Ms. Hale was out of town and nowhere near the scene of the
18   fire. Neither of them suffered any injuries from the fire, such as burns, smoke inhalation,
19   or other bodily injury. Plaintiffs’ dog was inside the RV when the fire started. The dog was
20   rescued when bystanders broke a window. The dog was not injured, and it is alive today.
21             Mr. Hale admits that he did not suffer any physical injury and he testified at his
22   deposition that the basis of his emotional distress is the property loss and the danger posed
23   to his dog. Ms. Hale admits having emotional distress related to the loss of her parents,
24   who passed away shortly before the fire occurred. She testified at her deposition that her
25   emotional distress claim in this case is based on the “whole situation” of the “loss of her
26   parents, loss of her home (the RV) and the fire and her dog almost being killed in it.” (Doc.
27   57-11 at 10.)
28             There is no basis on the record here to support Plaintiffs’ claim for emotional


                                                   - 11 -
     Case 2:18-cv-03597-MTL Document 119 Filed 04/20/20 Page 12 of 13



 1   distress and hedonic damages. That there is no personal injury is obvious. There is also
 2   lacking evidence to a non-proprietary personal interest held by Plaintiffs. The danger posed
 3   to Plaintiffs’ dog is insufficient, see Kaufman, 223 Ariz. at 276, and neither Plaintiff was
 4   within the “zone of danger” during the fire, see Keck v. Jackson, 122 Ariz. 114, 115-16
 5   (1979). Plaintiffs have presented no evidence of physical or medical injury arising from
 6   their claimed exposure to carcinogens. See DeStories v. City of Phoenix, 154 Ariz. 604,
 7   609 (App. 1987).
 8          Finally, Plaintiffs claim that they are entitled to emotional distress because
 9   Defendants’ conduct was “extreme and outrageous . . . in knowingly marketing a
10   dangerously defective refrigerator, refusing to fix it or warn of the inherent dangers, and
11   concealing the risks from both federal regulators and the plaintiffs.” (Doc. 73 at 18.6) They
12   cite to Ford v. Revlon, 153 Ariz. 38 (1987), an employment case where the plaintiff alleged
13   sexual harassment against her supervisor. Her complaint asserted an intentional infliction
14   of emotional distress claim for relief, one of the elements is that the defendants conduct
15   “must be extreme and outrageous.” Id. at 43 (internal marks omitted). The other elements
16   of this tort are that “the defendant must either intend to cause emotional distress or
17   recklessly disregard the near certainty that such distress will result from his conduct,” and
18   that “severe emotional distress must indeed occur as a result of defendant’s conduct.” Id.
19   There is no evidence in the record that Defendants here intended to cause any emotional
20   distress to the Hales, or that they recklessly disregarded the near certainty that it would
21   occur. As previously stated, there is no record evidence of severe emotional distress
22   inflicted on the Hales as a result of Defendants’ conduct.
23          All in all, Plaintiffs’ theory for recovery on this category of damages equates, at
24   best, to pure speculation. Keck, 122 Ariz. at 115-16 (“Damages for emotional disturbance
25   alone are too speculative.”). Summary judgment is granted to Defendants on this issue.
26
     6
       Defendants’ reply brief points out that Plaintiffs have advanced this justification in their
27   response in opposition to the summary judgment motion. Plaintiffs’ Complaint does not
     plead a claim for relief for intentional infliction of emotional distress. Summary judgment
28   may be granted for this reason, alone. See Coleman v. Quaker Oats Co., 232 F.3d 1271,
     1294 (9th Cir. 2000).

                                                 - 12 -
     Case 2:18-cv-03597-MTL Document 119 Filed 04/20/20 Page 13 of 13



 1   III.   CONCLUSION
 2          Accordingly,
 3          IT IS ORDERED that Defendants’ Motion for Partial Summary Judgment to
 4   Dismiss Plaintiffs’ Claims of Emotional Distress and Punitive Damages (Doc. 56) is
 5   granted. Because other claims remain pending, the Clerk of the Court shall not enter
 6   judgment at this time.
 7          Dated this 20th day of April, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  - 13 -
